Name: Commission Regulation (EEC) No 542/93 of 4 March 1993 amending certain aid rates for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 3 . 93 Official Journal of the European Communities No L 60/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 542 /93 of 4 March 1993 amending certain aid rates for peas* field beans and sweet lupins applicable from 1 January 1993 and those applicable beforehand, " HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1431 / 82 of 18 May 1982 laying down special measures for peas , field beans and sweet lupins ( x ), as last amended by Regulation (EEC) No 1750/92 (2), and in particular Article 3 ( 6 ) ( a ) thereof, Whereas Commission Regulation (EEC) No 3386 / 92 ( 3 ) modified the agricultural conversion rates set out in the Annexes to Council Regulation (EEC) No 1678 / 85 (4), as last amended by Regulation (EEC) No 3813 /92 ( 5 ); whereas for the implementation of Article 6 of Council Regulation (EEC) No 1676 / 85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (6 ), as last amended by Regulation (EEC) No 2205 /90 (7), the amounts in national currency of the aid fixed in advance by the Regulations adopted before 22 November 1992 which took account of the agricultural conversion rates applying at the dates of their entries into force , should be adjusted with effect from that date ; whereas definitive rates of aid were set for the 1992/ 93 marketing year by Commission Regulation (EEC) No 3083 / 92 ( 8 ) for peas , field beans and sweet lupins ; Whereas Article 1 of Commission Regulation (EEC) No 3820 /92 of 28 December 1992 on transitional measures for the application of the agrimonetary arrangements laid down in Regulation (EEC) No 3813 / 92 (9 ), establishes a connection between the agrimonetary arrangements The aid for peas , field beans and sweet lupins fixed in advance in certificates issued before 22 November 1992 but used for the identification of peas , field beans and sweet lupins after that date as set out in the Annexes to Commission Regulations (EEC) No 1103 / 92 ( 10 ), (EEC) No 1254 /92 (n ), (EEC) No 1394 /92 ( 12), (EEC) No 1534 / 92 ( 13 ), (EEC) No 1709 / 92 ("), (EEC) No 1791 /92 ( 15), (EEC) No 1967/ 92 (V*), (EEC) No 2208 / 92 ( 17), (EEC) No 2394/ 92(18 ), (EEC) No 2537192 ( 19), (EEC) No 2677/ 92 (2 °), (EEC) No 2702 / 92 ( 21 ), (EEC) No 2743 /92 (22), (EEC) No 2773 /92 (23), (EEC) No 2861 / 92 (24), (EEC) No 2912 / 92 (25 ), (EEC) No 2994 / 92 (26 ), (EEC) No 3169/92 (27 ) and (EEC) No 3304 / 92 ( 28 ) and 3330/ 92 (29 ) fixing the subsidy on peas , field beans and ( i ° ) OJ No L 117, 1 . 5 . 1992 , p . 44 . ( 11 ) OJ No L 131 , 16 . 5 . 1992 , p . 15 . ( 12 ) OJ No L 146 , 28 . 5 . 1992 , p . 18 . ( ») OJ No L 162 , 16 . 6 . 1992 , p . 8 . ( 14 ) OJ No L 179 , 1 . 7 . 1992 , p . 42. (") OJ No L 182 , 2 . 7 . 1992 , p. 66 . (") OJ No L 197 , 16 . 7 . 1992 , p . 58 . (I 7 ) OJ No L 218 , 1 . 8 . 1992 , p . 41 . ( «) OJ No L 233 , 15 . 8 . 1992 , p . 19 . (1 9 ) OJ No L 254 , 1 . 9 . 1992 , p . 37 . (20 ) OJ No L 271 , 16 . 9 . 1992 , p . 13 . (21 ) OJ No L 272, 17 . 9 . 1992 , p . 59 . (22) OJ No L 277, 22 . 9 . 1992 , p . 36 . (23 ) OJ No L 280 , 24 . 9 . 1992 , p . 26 . (24 ) OJ No L 286 , 1 . 10 . 1992 , p . 33 . (25 ) OJ No L 291 , 6 . 10 . 1992, p . 13 . (26 ) OJ No L 300, 16 . 10 . 1992 , p . 22 . (27) OJ No L 317 , 31 . 10 . 1992 , p . 28 . (28 ) OJ No L 328 , 14 . 11 . 1992 , p . 35 . ( 29 ) OJ No L 334, 19 . 11 . 1992 , p . 21 . ( 1 ) OJ No L 162 , 12 . 6 . 1982 , p. 28 . (2 ) OJ No L 180 , 1 . 7 . 1992 , p. 17 . (3 ) OJ No L 344 , 26 . 11 . 1992 , p . 28 . (4) OJ No L 164 , 24 . 6 . 1985 , p . 11 . (5 ) OJ No L 387 , 31 . 12 . 1992 , p. 1 . (6 ) OJ No L 164 , 24 . 6 . 1985 , p. 1 . (7) OJ No L 201 , 31 . 7 . 1990 , p. 9 . ( 8 ) OJ No L 314 , 30 . 10 . 1992 , p. 1 . ( 9 ) OJ No L 387 , 31 . 12 . 1992 , p . 22 . No L 60/2 Official Journal of the European Communities 12 . 3 . 93 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. sweet lupins including those which have been replaced by the amounts in the annexes to Commission Regulations (EEC) No 3939 / 92 0 ), (EEC) No 3940 / 92 (2) and (EEC) No 3941 /92 (3 ) are all replaced by the amounts given in the tables in the Annexes hereto . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 March 1993 . For the Commission Ren £ STEICHEN Member of the Commission ( i ) OJ No L 399, 31 . 12 . 1992, p. 1 . (2 ) OJ No L 399, 31 . 12 . 1992 , p . 10 . (3 ) OJ No L 399, 31 . 12 . 1992 , p . 23 . 12 . 3 . 93 Official Journal of the European Communities No L 60/3 ANNEX I FINAL AID PEAS AND FIELD BEANS AS FOODSTAFF harvested in Greece harvested in the United Kingdom (Drs per 100 kg) ( £ per 100 kg) Amounts of aid where fixed in advance for the months of Amounts of aid where fixed in advance for the months ofRegulation (EEC) No Date of entry into force of aid Regulation (EEC) No Date of entry into force of aid November December November . December 1103 / 92 1.5.1992 2 984,18 1254/ 92 16 . 5 . 1992 2 935,40 1394 / 92 1.6.1992 2 931,26 2 977,42 1534/92 16.6.1992 2 931,26 2 977,42 1709 / 92 1.7.1992 3 223,40 3 269,55 1791 /92 2.7.1992 3 223,40 3 269,55 1967 / 92 16 . 7 . 1992 3 223,40 3 269,55 2208 / 92 1.8.1992 3 223,40 3 269,55 2394 / 92 16 . 8 . 1992 3 223,40 3 269,55 2537/ 92 1 . 9 . 1992 3 223,40 3 269,55 2677 / 92 16 . 9 . 1992 3 223,40 3 269,55 2702/ 92 17 . 9 . 1992 3 223,40 3 269,55 2743 / 92 22 . 9 . 1992 3 223,40 3 269,55 2773 / 92 24 . 9 . 1992 3 223,40 3 269,55 2861 / 92 1.10.1992 3 223,40 3 269,55 2912/ 92 7 . 10 . 1992 3 223,40 3 269,55 2994/92 16 . 10 . 1992 3 223,40 3 269,55 3169 / 92 1.11.1992 3 223,40 3 269,55 3304/92 16 . 11 . 1992 3 223,40 3 269,55 3330/ 92 19.11.1992 3 223,40 3 269,55 1103 / 92 1 . 5 . 1992 9,732 1254/ 92 16 . 5 . 1992 9,732 1394/92 1 . 6 . 1992 9,732 9,874 1534 /92 16 . 6. 1992 9,732 9,874 1709/92 1 . 7 . 1992 10,561 10,702 1791 /92 2 . 7 . 1992 10,561 10,702 1967/92 16 . 7 . 1992 10,419 10,561 2208/92 1 . 8 . 1992 10,419 10,561 2394 / 92 16 . 8 . 1992 10,301 10,443 2537 / 92 1 . 9 . 1992 10,301 10,443 2677 / 92 16 . 9 . 1992 10,301 10,443 2702 /92 17 . 9 . 1992 10,177 10,319 2743 / 92 22 . 9 . 1992 9,903 10,045 2773 /92 24 . 9 . 1992 9,903 10,045 2861 /92 1 . 10. 1992 9,903 10,045 2912 / 92 7 . 10 . 1992 9,903 10,045 2994/92 16 . 10. 1992 9,903 10,045 3169 / 92 1 . 11 . 1992 9,903 10,045 3304/92 16 . 11 . 1992 9,903 10,045 3330 / 92 19 . 11 . 1992 9,903 10,045  harvested in Spain   harvested in Italy  (Pta per 100 kg) (Lit per 100 kg) Amounts of aid where fixed in advance for the months of Amounts of aid where fixed in advance for the months ofRegulation (EEC) No Date of entry into force of aid Regulation (EEC) No Date of entry into force of aid November December November December 1103 / 92 1 . 5 . 1992 1 556,11 1254/92 16. 5 . 1992 1 556,11 1394 / 92 1 . 6 . 1992 1 561,29 1 585,79 1534/92 16. 6 . 1992 1 561,29 1 585,79 1709 / 92 1.7.1992 1 711,20 1 735,70 1791 / 92 2 . 7 . 1992 1 711,20 1 735,70 1967 / 92 16 . 7 . 1992 1 711,20 1 735,70 2208 / 92 1.8.1992 1711,20 1 735,70 2394 / 92 16 . 8 . 1992 1 711,20 1 735,70 2537 / 92 1.9.1992 1 711,20 1 735,70 2677/92 16. 9 . 1992 1 711,20 1 735,70 2702/ 92 17.9.1992 1711,20 1 735,70 2743 / 92 22 . 9 . 1992 1 711,20 1 735,70 2773 / 92 24 . 9 . 1992 1 711,20 1 735,70 2861 /92 1.10.1992 1 711,20 1735,70 2912/ 92 7.10.1992 1 711,20 1735,70 2994 / 92 16.10.1992 1 711,20 1 735,70 3169 / 92 1 . 11 . 1992 1 711,20 1 735,70 3304 / 92 16.11.1992 1711,20 1 735,70 3330/ 92 19.11.1992 1 707,94 1 732,44 1103 / 92 1.5.1992 19 954 1254/92 16 . 5 . 1992 19 954 1394/ 92 1.6.1992 19 954 20 255 1534 /92 16 . 6 . 1992 19 954 20 255 1709 / 92 1.7.1992 21 811 22112 1791 / 92 2.7.1992 21 811 22112 1967 /92 16 . 7 . 1992 21 811 22 112 2208 / 92 1.8.1992 21 811 22112 2394/92 16 . 8 . 1992 21 811 22 112 2537 / 92 1.9.1992 21 811 22112 2677/92 16 . 9 . 1992 21 811 22 112 2702/ 92 17 . 9 . 1992 21 063 21 365 2743/92 22. 9. 1992 21 063 21 365 2773 / 92 24 . 9 . 1992 21 063 21 365 2861 / 92 1.10.1992 21 063 21365 2912 / 92 7 . 10 . 1992 20 596 20 898 2994 / 92 16 . 10 . 1992 20 596 20 898 3169 / 92 1 . 11 . 1992 21 063 21 365 3304/ 92 16 . 11 . 1992 21 063 21 365 3330/92 19 . 11 . 1992 21 063 21 365 Amounts to be deducted in the case of peas used in Spain (Pta): 10,55 peas and field beans used in Portugal (Esc): 12,38 . No L 60 /4 Official Journal of the European Communities 12 . 3 . 93  harvested in Portugal  YEsc per 100 kg) Amounts of aid where fixed in advance for the months ofRegulation (EEC ) No Date of entry into force of aid November December 1103 / 92 1.5.1992 2 080,32 1254 / 92 16 . 5 . 1992 2 090,34 1394 / 92 1 . 6 . 1992 2 100,91 2 133,65 1534 / 92 16 . 6 . 1992 2 100,91 2 133,65 1709 / 92 1.7.1992 2 311,77 2 344,51 1791 / 92 2.7.1992 2 311,77 2 344,51 1967 / 92 16 . 7 . 1992 2 287,65 2 320,40 2208 / 92 1.8.1992 2 287,65 2320,40 2394 / 92 16.8.1992 2 287,65 2 320,40 2537 / 92 1.9.1992 2 287,65 2 320,40 2677 / 92 16 . 9 . 1992 2 287,65 2 320,40 2702 /92 17 . 9 . 1992 2 287,65 2 320,40 2743 / 92 22.9.1992 2 287,65 2 320,40 2773 / 92 24.9.1992 2 287,65 2 320,40 2861 / 92 1.10.1992 2 287,65 2 320,40 2912 / 92 7.10.1992 2 287,65 2 320,40 2994 / 92 16 . 10 . 1992 2 287,65 2 320,40 3169 / 92 1.11.1992 2 287,65 2 320,40 3304 / 92 16.11.1992 2 287,65 2 320,40 3330 / 92 19.11.1992 2 287,65 2 320,40 ANNEX II PARTIAL AID PEAS AND FIELD BEANS INTENDED FOR ANIMAL FEED  harvested in Greece   harvest in United Kingdom  (Drs per 100 kg) ( £ per 100 kg) Amounts of aid where fixed in advance for the months of Amounts of aid where fixed in advance for the months ofRegulation (EEC ) No Date of entry into force of aid Regulation (EEC) No Date of entry into force of aid November DecemberNovember December 1103 /92 1 . 5 . 1992 3 384,31 1254 /92 16 . 5 . 1992 3 339,93 1394 / 92 1 . 6 . 1992 3 182,50 3 228,36 1534/ 92 16.6.1992 3 165,26 3 211,13 1709 / 92 1.7.1992 3 376,18 3 422,05 1791 / 92 2.7.1992 3 376,18 3 422,05 1967 / 92 16 . 7. 1992 3 505,89 3 552,05 2208 / 92 1.8.1992 3 516,11 3 561,98 2394 / 92 16.8.1992 3 551,17 3 597,03 2537 / 92 1 . 9 . 1992 3 529,55 3 575,42 2677 / 92 16 . 9 . 1992 3 529,55 3 575,42 2702 / 92 17. 9 . 1992 3 467,03 3 512,90 2743 / 92 22.9.1992 3 432,56 3 478,43 2773 / 92 24.9.1992 3 434,32 3 480,18 2861 / 92 1.10.1992 3 526,92 3 573,08 2912 / 92 7 . 10 . 1992 3 493,03 3 538,90 2994 /92 16 . 10. 1992 3 428,18 3 478,72 3169 /92 1.11.1992 3 342,00 3 365,66 3304 / 92 16.11.1992 3 288,83 3 334,70 3330 / 92 19.11.1992 3 320,09 3 366,25 1103 / 92 1 . 5 . 1992 10,911 1254/ 92 16 . 5 . 1992 10,911 1394 / 92 1 . 6 . 1992 10,464 10,604 1534/ 92 16 . 6 . 1992 10,413 10,554 1709 / 92 1 . 7 . 1992 11,007 11,147 1791 / 92 2 . 7 . 1992 11,007 11,147 1967 / 92 16 . 7 . 1992 11,252 11,394 2208 /92 1 . 8 . 1992 11,283 11,423 2394 / 92 16 . 8 . 1992 11,277 11,418 2537 / 92 1 . 9 . 1992 11,213 11,353 2677 / 92 16 . 9 . 1992 11,213 11,353 2702 / 92 17 . 9 . 1992 10,910 11,051 2743 / 92 22 . 9 . 1992 10,546 10,687 2773 / 92 24 . 9 . 1992 10,551 10,692 2861 / 92 1 . 10 . 1992 10,836 10,978 2912 / 92 7 . 10 . 1992 10,732 10,873 2994/ 92 16 . 10 . 1992 10,532 10,688 3169/92 1 . 11 . 1992 10,268 10,340 3304/92 16 . 11 . 1992 10,104 10,245 3330 / 92 19 . 11 . 1992 10,200 10,342 12. 3 . 93 Official Journal of the European Communities No L 60/5  harvested in Spain   harvested in Italy  (Pta per 100 kg) (Lit per 100 kg) Amounts of aid where fixed in advance for the months of Amounts of aid where fixed in advance for the months ofRegulation (EEC) No Date of entry into force of aid Regulation (EEC) No Date of entry into force of aid November December November December 1103 / 92 1.5.1992 1771,06 1254/92 16. 5 . 1992 1 771,06 1394/ 92 1 . 6 . 1992 1 694,38 1 718,72 1534/92 16 . 6 . 1992 1 685,25 1 709,59 1709/ 92 1 . 7 . 1992 1 792,31 1 816,65 1791 / 92 2.7.1992 1792,31 1 816,65 1967/ 92 16 . 7 . 1992 1 861,16 1 885,67 2208 / 92 1 . 8 . 1992 1 866,59 1 890,94 2394/92 16 . 8 . 1992 1 885,20 1 909,55 2537 / 92 1 . 9 . 1992 1 873,72 1 898,07 2677/92 16. 9 . 1992 1 873,72 1 898,07 2702/ 92 17. 9. 1992 1 840,54 1 864,89 2743 / 92 22. 9 . 1992 1 822,24 1 846,59 2773 /92 24. 9 . 1992 1 823,17 1 847,52 2861 / 92 1 . 10. 1992 1 872,33 1 896,83 2912/ 92 7 . 10. 1992 1 854,34 1 878,69 2994/ 92 16 . 10. 1992 1 819,91 1 846,74 3169 / 92 1.11.1992 1774,16 1786,72 3304/ 92 16 . 11 . 1992 1 745,94 1 770,28 3330/92 19. 11 . 1992 1 759,34 1 783,85 1103 / 92 1.5.1992 22 528 1254/92 16 . 5 . 1992 22 528 1394 / 92 1 . 6 . 1992 21 551 21 851 1534 / 92 16 . 6 . 1992 21 442 21 741 1709 / 92 1.7.1992 22 782 23 082 1791 / 92 2.7.1992 22 782 23 082 1967 / 92 16 . 7 . 1992 23 607 23 908 2208 /92 1 . 8 . 1992 23 672 23 971 2394/92 16. 8 . 1992 23 895 24 194 2537 /92 1.9.1992 23 757 24 057 2677/92 16. 9. 1992 23 757 24 057 2702 / 92 17 . 9 . 1992 22 655 22 955 2743 /92 22.9.1992 22 430 22 730 2773 / 92 24.9.1992 22 441 22 741 2861 /92 1.10.1992 23 047 23 348 2912 / 92 7. 10 . 1992 22 388 22 688 2994 /92 16. 10 . 1992 21 957 22 288 3169 /92 1.11 . 1992 21 838 21 993 3304 / 92 16 . 11 . 1992 21 491 21 790 3330/92 19. 11 . 1992 21 695 21997  harvested in Portugal  Amounts to be deducted in the case of use in Spain (Esc per 100 kg) (Pta per 100 kg) Amounts of aid where fixed in advance for the months ofRegulation (EEC) No Date of entry into force of aid Date of entry into force of aid Regulation (EEC) No November December November December 1103 /92 1 . 5 . 1992 2 367,67 1254/92 16 . 5 . 1992 2 376,79 1394/92 1.6.1992 2 278,06 2 310,59 1534/ 92 16 . 6 . 1992 2 265,90 2 298,44 1709 / 92 1.7.1992 2 419,32 2 451,86 1791 / 92 2.7.1992 2 419,32 2 451,86 1967/92 16.7.1992 2 488,13 2 520,89 2208 /92 1.8.1992 2 495,39 2 527,94 2394/ 92 16 . 8 . 1992 2 520,27 2 552,82 2537/92 1.9.1992 2 504,92 2 537,48 2677/ 92 16 . 9 . 1992 2 504,92 2 537,48 2702/92 17. 9. 1992 2 460,56 2 493,11 2743 / 92 22.9.1992 2 436,09 2 468,64 2773 /92 24.9.1992 2 437,34 2 469,89 2861 / 92 1.10.1992 2 503,06 2 535,82 2912/ 92 7.10.1992 2 479,01 2 511,56 2994/ 92 16.10.1992 2 432,98 2 468,85 3169 / 92 1.11.1992 2 371,82 2 388,61 3304/92 16 . 11 . 1992 2 334,09 2 366,64 3330/ 92 19.11.1992 2 356,27 2 389,03 liuj / yz 1.3.1wz t&gt;,M 1254 / 92 16. 5 . 1992 6,51 1394 /92 1 . 6 . 1992 6,98 6,98 1534 /92 16. 6 . 1992 7,13 6,98 1709 /92 1 . 7 . 1992 6,36 6,20 1791 /92 2 . 7 . 1992 6,36 6,20 1967 / 92 16 . 7 . 1992 5,89 5,89 2208 / 92 1 . 8 . 1992 5,89 5,74 2394 /92 16 . 8 . 1992 5,74 5,74 2537 / 92 1 . 9 . 1992 5,89 5,74 2677 / 92 16 . 9 . 1992 5,89 5,74 2702 / 92 17. 9 . 1992 6,05 5,89 2743 /92 22 . 9 . 1992 6,20 6,20 2773 /92 24. 9 . 1992 6,20 6,05 2861 /92 1 . 10. 1992 5,74 5,89 2912 /92 7. 10 . 1992 6,05 5,89 2994 / 92 16 . 10 . 1992 6,05 6,20 3169 / 92 1.11.1992 6,51 6,51 3304 / 92 16 . 11 . 1992 6,67 6,67 3330 /92 19 . 11 . 1992 6,51 6,51 No L 60 / 6 Official Journal of the European Communities 12 . 3 . 93 ANNEX III PARTIAL AID SWEET LUPINS INTENDED FOR USE IN ANIMAL FEED harvested in Greece harvested in the United Kingdom (Drs per 1 00 kg) ( £ per 100 kg) Amounts of aid where fixed in advance for the months of Amounts of aid where fixed in advance for the months ofRegulation (EEC) No Date of entry into force of aid Regulation « (EEC) No Date of entry into force of aid November December November December 1103 /92 1.5.1992 4182,34 1254/92 16 . 5 . 1992 4 139,64 1394 / 92 1.6.1992 3 930,94 3 930,94 1534 / 92 16 . 6 . 1992 3 908,16 3 908,16 1709 / 92 1 . 7. 1992 4 189,48 4 189,48 1791 /92 2.7.1992 4189,48 4 189,48 1967/92 16. 7. 1992 4 362,42 4 362,42 2208 / 92 1.8.1992 4 375,86 4 375,86 2394 / 92 16 . 8 . 1992 4 422,60 4 422,60 2537 /92 1 . 9 . 1992 4 393,68 4 393,68 2677 / 92 16 . 9 . 1992 4 393,68 4 393,68 2702/ 92 17. 9 . 1992 4 310,42 4 310,42 2743 /92 22.9.1992 4 264,27 4 264,27 2773 / 92 24. 9 . 1992 4 266,89 4 266,89 2861 / 92 1.10.1992 4 390,47 4 390,47 2912/92 . 7.10.1992 4 344,89 4 344,89 2994 / 92 16 . 10. 1992 4 258,71 4 264,56 3169 / 92 1.11.1992 4143,61 4 114,11 3304 /92 16.11.1992 4 072,92 4 072,92 3330/92 19.11.19.92 4 114,69 4 114,69 1103 / 92 1 . 5 . 1992 13,343 1254 / 92 16 . 5 . 1992 13,343 1394/ 92 1 . 6 . 1992 12,746 12,746 1534 / 92 16 . 6. 1992 12,680 12,680 1709 / 92 1 . 7. 1992 13,479 13,479 1791 / 92 2.7.1992 13,479 13,479 1967 / 92 16.7.1992 13,858 13,858 2208 / 92 1 . 8 . 1992 13,898 13,898 2394/92 16. 8 . 1992 13,933 13,933 2537/ 92 1 . 9\ 1992 13,847 13,847 2677/ 92 16 . 9 . 1992 13,847 13,847 2702 / 92 17. 9 . 1992 13,488 13,488 2743 / 92 22. 9 . 1992 13,101 13,101 2773 / 92 24 . 9 . 1992 13,109 13,109 2861 / 92 1 . 10. 1992 13,489 13,489 2912 / 92 7. 10. 1992 13,349 13,349 2994 / 92 16. 10 . 1992 13,084 13,102 3169 /92 1 . 11 . 1992 12,730 12,640 3304/ 92 16 . 11 . 1992 12,513 12,513 3330/ 92 19 . 11 . 1992 12,642 12,642  harvested in Spain   harvested in Italy  (Pta per 100 kg) (Lit per 100 kg) Amounts of aid where fixed in advance for the months ofRegulation (EEC) No Amounts of aid where fixed in advance for the months ofDate of entry into force of aid Regulation (EEC) No Date of entry into force of aid November December November December 1103 / 92 1.5.1992 2195,68 1254/92 16. 5 . 1992 2 195,68 1394 /92 1.6.1992 2 091,58 2 091,58 1534 /92 16 . 6 . 1992 2 079,51 2 079,51 1709 / 92 1 . 7. 1992 2 224,06 2 224,06 1791 /92 2.7.1992 2 224,06 2 224,06 1967/92 16 . 7. 1992 2 315,87 2 315,87 2208 /92 1.8.1992 2 323,00 2 323,00 2394 /92 16 . 8 . 1992 2 347,82 2 347,82 2537/ 92 1 . 9 . 1992 2 332,46 2 332,46 2677 / 92 16 . 9 . 1992 2 332,46 2 332,46 2702/ 92 17. 9. 1992 2 288,26 2 288,26 2743 / 92 22.9.1992 2 263,76 2 263,76 2773 /92 24. 9 . 1992 , 2 265,16 2 265,16 2861 /92 1.10.1992 2 330,76 2 330,76 2912 /92 7. 10. 1992 2 306,56 2 306,56 2994 /92 16. 10. 1992 2 260,81 2 263,92 3169 / 92 1 . 11 . 1992 2 199,71 2 184,05 3304 / 92 16 . 11 . 1992 2 162,18 2 162,18 3330 / 92 19.11.1992 . 2181,29 2 181,29 1103 / 92 1.5.1992 27 727 1254/ 92 16 . 5 . 1992 27 727 1394 / 92 1 . 6.1992 26 423 . 26 423 1534 / 92 16. 6. 1992 26 279 26 279 1709/92 1 . 7. 1992 28 067 28 067 1791 / 92 2.7.1992 28 067 28 067 1967/ 92 16 . 7. 1992 29 166 29 166 2208 / 92 1 . 8 . 1992 29 251 29 251 2394 / 92 16 . 8 . 1992 29 549 29 549 2537 / 92 1 . 9. 1992 29 365 29 365 2677 / 92 16 . 9. 1992 29 365 29 365 2702/ 92 17 . 9 . 1992 28 166 28 166 2743 / 92 22. 9 . 1992 27 865 27 865 2773/92 24. 9 . 1992 27 882 27 882 2861 / 92 1.10.1992 28 689 28 689 2912/ 92 7 . 10. 1992 27 977 27 977 2994 / 92 16.10.1992 27 404 27 443 3169 / 92 1.11.1992 27 076 26 883 3304 /92 16. 11 . 1992 26 614 26 614 3330/ 92 19 . 11 . 1992 26 887 26 887 12 . 3 . 93 Official Journal of the European Communities No L 60/ 7  harvested in Portugal  Amounts to be deducted in the case of use in Spain (Esc per 100 kg) (Pta per 100 kg) Amounts of aid where fixed in advance for the months of Amounts of aid where fixed in advance for the months ofRegulation (EEC) No Date of entry into force of aid Regulation (EEC) No Date of entry into force of aid November December November December 1103 /92 1 . 5 . 1992 2 935,34 1254/ 92 16.5.1992 2 944,11 1394/92 1.6.1992 2 808,75 2 808,75 1534/ 92 16 . 6 . 1992 2 792,68 2 792,68 1709 /92 1.7.1992 2 995,55 2 995,55 1791 / 92 2,7.1992 2 995,55 2 995,55 1967/92 16 . 7. 1992 3 096,01 3 096,01 2208 / 92 1 . 8 . 1992 3 105,55 3 105,55 2394/ 92 '16 . 8 . 1992 3 138,72 3 138,72 2537/ 92 1 . 9 . 1992 3 118,20 3 118,20 2677 / 92 16.9.1992 3 118,20 3118,20 2702/ 92 17.9.1992 3 059,11 3 059,11 2743 / 92 22 . 9 . 1992 3 026,35 3 026,35 2773 / 92 24 . 9 . 1992 3 028,22 3 028,22 2861 / 92 1 . 10 . 1992 3 115,92 3 115,92 2912/92 7. 10. 1992 3 083,57 3 083,57 2994/ 92 16 . 10. 1992 3 022,41 3 026,56 3169/92 1 . 11 . 1992 2 940,73 2 919,79 3304 / 92 16 . 11 . 1992 2 890,55 2 890,55 3330/92 19 . 11 . 1992 2 920,20 2 920,20 1103 /92 1 . 5 . 1992 8,68 1254/ 92 16 . 5 . 1992 8,68 1394/92 1 . 6 . 1992 9,31 9,31 1534/92 16 . 6 . 1992 9,46 9,46 1709/92 1 . 7 . 1992 8,53 8,53 1791 / 92 2 . 7 . 1992 8,53 8,53 1967/92 16 . 7. 1992 7,91 7,91 2208 / 92 1 . 8 . 1992 7,75 7,75 2394/92 16. 8 . 1992 7,60 7,60 2537/92 1 . 9 . 1992 7,75 7,75 2677 / 92 16.9.1992 7,75 7,75 2702/ 92 17 . 9 . 1992 8,06 8,06 2743 /92 22 . 9 . 1992 8,06 8,06 2773 / 92 24. 9 . 1992 8,22 8,22 2861 / 92 1.10.1992 7,75 7,75 2912/92 7 . 10 . 1992 7,91 7,91 2994/ 92 16 . 10 . 1992 8,22 8,22 3169/92 1 . 11 . 1992 8,53 8,84 3304/ 92 16 . 11 . 1992 8,84 8,84 3330/92 19. 11 . 1992 8,68 8,68 ANNEX IV EXCHANGE RATE OF THE ECU TO BE USED  applicable from 1 May 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 239,353 128,883 6,89509 0,767417 1 538,24 2,31643 173,915 0,703336  applicable from 16 May 1992  BLEU DK DE EL ES FR IRL IT NL PT UK [n national currency, ECU 1 = 42,4032 7,84195 2,05586 242,123 128,883 6,89509 0,767417 1 538,24 2,31643 171,432 0,703336  applicable from 1 June 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 244,705 128,366 6,89509 0,767417 1 538,24 2,31643 170,832 0,703336 No L 60/ 8 Official Journal of the European Communities 12 . 3 . 93  applicable from 16 June 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 247,243 128,366 6,89509 0,767417 1 538,24 2,31643 170,832 0,703336  applicable from 1 July 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 249,150 129,301 6,89509 0,767417 1 538,24 2,31643 170,536 0,704647  applicable from 2 July 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 249,150 129,301 6,89509 0,767417 1 538,24 2,31643 170,536 0,704647  applicable from 16 July 1992  i ; BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 249,150 129,429 6,89509 0,767417 1 538,24 2,31643 172,969 0,696904  applicable from 1 August 1992 BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 249,150 130,552 6,89509 0,767417 1 538,24 2,31643 172,969 0,696904  applicable from 16 August 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, " ECU 1 = 42,4032 7,84195 2,05586 249,150 129,942 6,89509 0,767417 1 538,24 2,31643 172,969 0,720432 No L 60/912 . 3 . 93 Official Journal of the European Communities  applicable from 1 September 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 251,757 130,391 6,89509 0,767417 1538,24 2,31643 177,640 0,720432  applicable from 16 September 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 251,757 130,391 6,89509 0,767417 1 538,24 2,31643 177,640 0,720432 - applicable from 17 September 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 41,9547 7,75901 2,03412 251,726 131,222 6,82216 0,759300 1 636,61 2,29193 177,208 0,722129  applicable from 22 September 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 41,9547 7,75901 2,03412 251,130 139,448 6,82216 0,759300 1 673,51 2,29193 176,289 0,755006  applicable from 24 September 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 41,9547 7,75901 2,03412 251,130 139,898 6,82216 0,759300 1 673,51 2,29193 172,294 0,777949  applicable from 1 October 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 41,9547 7,75901 2,03412 251,130 137,512 6,82216 0,759300 1 673,51 2,29193 176,481 0,777949 No L 60 / 10 Official Journal of the European Communities 12 . 3 . 93  applicable from 7 October 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 41,9547 7,75901 2,03412 253,555 137,512 6,82216 0,759300 1 759,97 2,29193 176,481 0,800437  applicable from 16 October 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 41,9547 7,75901 2,03412 255,153 140,422 6,82216 0,759300 1 759,97 2,29193 176,481 0,786924  applicable from 1 November 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 41,9547 7,75901 2,03412 254,772 139,755 6,82216 0,759300 1 715,73 2,29193 175,371 0,803819  applicable from 16 November 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 41,9547 7,75901 2,03412 254,772 140,670 6,82216 0,759300 1 682,77 2,29193 175,371 0,809399 - applicable from 19 November 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency , ECU 1 = 41,9547 7,75901 2,03412 254,772 140,896 6,82216 0,759300 1 682,77 2,29193 175,371 0,812996